Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eyler et al. (US 20190017839 A1).
Regarding claim 1, Eyler et al. discloses a system for displaying information to a user (driver 104, para. 0055) of a vehicle (vehicle 103, para. 0053), the system comprising:
- a smart glass for displaying the information as three dimensional (3D) elements (a windshield that is capable of rendering three-dimensional virtual objects or augmented 
reality elements as an overlay of the view of the real world that the driver 104 and/or passenger (e.g., passenger 116a) sees through the windshield, para. 0055. The windshield of the vehicle acts as a transit screen for both the user’s and passenger’s eye to see the outside world (the real road) as it is, but with the presence of added elements (3D objects in augmented reality.);
- a navigation-assisting component (system determines location and/or timing information using “GPS” information received from client devices for the driver and the passenger, or otherwise independently obtained by the system. The augmented reality transportation system can further collect traffic information for each ride (e.g., from information collected from drivers or from a third-party source, para. 0021); and
- a central database (e.g., augmented reality transportation system 106, paras. 0056, 0057), wherein the smart glass and the navigation-assisting component are in communication with the central database, which stores the information and aids in sending and displaying said information on the smart glass depending on a location through which the vehicle is being maneuvered.
Regarding claim 2, Eyler et al. discloses the system in accordance with claim 1, wherein the displayed information comprises road signs, barriers or advertisements relevant to the location through which the vehicle is being maneuvered (a pickup route can include a series of maneuvers including, but not necessarily limited to, continuing straight for a certain specified distance, turning right or left, merging, stopping, yielding, crossing the street, etc., para. 0072 and see figure 6).
Regarding claim 3, Eyler et al. discloses the system in accordance with claim 1, wherein the information is displayed on the smart glass using Artificial Intelligence (AI) (vehicle subsystem 1208 can include a self-driving vehicle—i.e., a vehicle that does not require a human operator. In these embodiments, the vehicle subsystem 1208 can perform maneuvers, communicate, and otherwise function without the aid of a human driver, in accordance with available technology. In certain embodiments, the vehicle subsystem 1208 can include a hybrid system where limited human interaction is required in conjunction with computerized driving technology, para. 0236. Examiner articulates that artificial intelligence inherently provides the underlying capability for an autonomous vehicle.) and Augmented Reality (AR) technologies (see para. 0055).
Regarding claim 4, Eyler et al. discloses the system in accordance with claim 1, wherein the information is displayed on the smart glass using markerless Augmented Reality (AR) technology, thereby eliminating a need for external devices or projectors for displaying the information (a windshield that is capable of rendering three-dimensional virtual objects or 
augmented reality elements as an overlay of the view of the real world that the driver 104 
and/or passenger (e.g., passenger 116a) sees through the windshield, para. 0055. Examiner articulates that a projector is not used.)
Regarding claim 5, Eyler et al. discloses the system in accordance with claim 1, wherein the navigation-assisting component is a Global Positioning system (GPS) component (system determines location and/or timing information using “GPS” information received from client devices for the driver and the passenger, or otherwise independently obtained by the system. The augmented reality transportation system can further collect traffic information for each ride (e.g., from information collected from drivers or from a third-party source, para. 0021).
Regarding claim 6, Eyler et al. discloses the system in accordance with claim 1, further comprising:
a plurality of sensor components (vehicle subsystem 1208 may further include a sensor suite. For example, the sensor suite can be mounted on the top of the vehicle subsystem 1208 or else can be located within the interior of the vehicle subsystem 1208. In certain embodiments, the sensor suite can be located in multiple areas at once—i.e., split up throughout the vehicle subsystem 1208 so that different components of the sensor suite can be placed in different locations in accordance with optimal operation of the sensor suite, para. 0239); and 
a plurality of cameras located at multiple locations on the vehicle and on the smart glass for enabling complete coverage of a surrounding environment (the sensor suite can be located in multiple areas at once—i.e., split up throughout the vehicle subsystem 1208 so that different components of the sensor suite can be placed in different locations in accordance with optimal operation of the sensor suite, para. 0239).
Regarding claim 7, Eyler et al. discloses the system in accordance with claim 6, wherein the plurality of sensor components (vehicle subsystem 1208 may further include a sensor suite. For example, the sensor suite can be mounted on the top of the vehicle subsystem 1208 or else can be located within the interior of the vehicle subsystem 1208. In certain embodiments, the sensor suite can be located in multiple areas at once—i.e., split up throughout the vehicle subsystem 1208 so that different components of the sensor suite can be placed in different locations in accordance with optimal operation of the sensor suite, para. 0239) comprise location sensors, motion, light and acceleration sensors (various sensors such as a GPS locator, an accelerometer, gyroscope, a magnetometer, and/or other sensors that the augmented reality transportation system 106 can access to obtain information, para. 0057).
Regarding claim 8, Eyler et al. discloses the system in accordance with claim 1, wherein displaying relevant and updated signals on the smart glass in real-time, eliminates a need for installation of physical signboards on roadways (see elements 602a, 602b, 602c which eliminate the need for physical signboards on roadways, para. 0168-0169).
Regarding claim 10, Eyler et al. discloses the system in accordance with claim 1, wherein the central database is managed by a government entity, which regularly updates the central database with new road signs or warnings (augmented reality transportation system 106 may also access current weather information, current traffic laws, as well as current placement of fire hydrants and other municipal utilities, para. 0101).
Regarding claim 11, Eyler et al. discloses the system in accordance with claim 1, further comprising 
a central processing unit (CPU) (computing device 1100 having a processor 1102, para. 0215) programmed for processing data received from the navigation assisting component and the plurality of cameras (sensor suite can additionally or alternatively include a wireless IMU (WIMU), one or more cameras, one or more microphones, or other sensors or data input devices capable of receiving and/or recording information relating to navigating a route to pick up, transport, and/or drop off a passenger, para. 0241); and 
	generating and displaying relevant information on the smart glass in connection with 
the central database (a windshield that is capable of rendering three-dimensional virtual objects or augmented reality elements as an overlay of the view of the real world that the driver 104 and/or passenger (e.g., passenger 116a) sees through the windshield, para. 0055).
Regarding claim 13, Eyler et al. discloses the system in accordance with claim 1, further comprising a 3D digital compass (direction of travel, para. 0088).
Regarding claim 14, Eyler et al. discloses the system in accordance with claim 1, wherein the smart glass is automatically activated on turning on the vehicle containing the smart glass, without the need to be initiated separately by a driver or user of the smart glass (a self-driving vehicle that includes computer components and accompanying sensors requisite for driving without manual driver input from a human operator, para. 0055).
Regarding claim 15, Eyler et al. discloses the system in accordance with claim 1, wherein the information is displayed on the smart glass in real-time (augmented reality system 106 receives periodic updates (e.g., every half second, every second, etc.) to the GPS location of the transportation vehicle 103 to monitor changes in location as a tracking mechanism, para. 0086). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eyler et al. (US 20190017839 A1) in view of Shararay et al. (US 20150145995 A1).
Regarding claim 9, Eyler et al. does not expressly disclose that the plurality of cameras have infrared (IR) imaging functionalities.
Shararay et al. teaches sensors 106 and/or 108 can include most any sensing device, such as, but not limited to, optical sensors (e.g., cameras), radars, sound navigation and ranging devices (SONARs), thermal sensors, accelerometers, gyroscopes, infrared sensors, etc. that capture data related to an environment surrounding the vehicles (102, 104), see paras. 0024 and 0043.
Eyler et al. in view of Shararay et al. are analogous art because they are from the similar problem solving area of vehicle navigation.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to add the infrared sensor capability of Shararay et al. to the surrounding cameras of Eyler et al. in order to obtain infrared “visibility”.  The motivation for doing so would be to enhance a driver’s view.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677